          Case 1:21-cr-00136-RC Document 15 Filed 04/30/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
                  v.                      )                 No.     21-cr-00136 (RC)
FELIPE MARQUEZ,                           )
                                          )
            Defendant.                    )
__________________________________________)

                JOINT MOTION TO CONTINUE STATUS CONFERENCE

       Mr. Felipe Marquez, through undersigned counsel, and joined with the United States

Attorney for the District of Columbia, request that the status conference currently scheduled for

May 5, 2021 at 10:30 a.m. be continued for 60 days, and time be excluded under the Speedy

Trial Act, 18 U.S.C. § 3161. In support, the parties submit as follows:

   1. On January 15, 2021, Mr. Marquez was charged via criminal complaint with one count of

       Knowingly Entering or Remaining in any Restricted Building or Grounds Without

       Lawful Authority in violation of 18 U.S.C. 1752(a)(1) and one count of Violent Entry

       and Disorderly Conduct on Capitol Grounds in violation of 40 U.S.C. 5104(e)(2). See

       ECF No. 1.

   2. On January 19, 2021, Mr. Marquez was arrested in his home jurisdiction of the Southern

       District of Florida. See ECF No. 5 at 1.

   3. On February 3, 2021, Mr. Marquez had his Initial Appearance in U.S. District Court for

       the District of Columbia where he was released on his personal recognizance subject to

       conditions. See ECF No. 8.

   4. On February 19, 2021, Mr. Marquez was indicted by a federal grand jury for Obstruction

       of an Official Proceeding in violation of 18 U.S.C § 1512(c)(2) and 18 U.S.C. § 2;


                                                  1
       Case 1:21-cr-00136-RC Document 15 Filed 04/30/21 Page 2 of 3




   Entering and Remaining in a Restricted Building or Grounds in violation of 18 U.S.C. §

   1752(a)(1); Disorderly and Disruptive Conduct in a Restricted Building or Grounds in

   violation of 18 U.S.C. § 1752(a)(2); Entering and Remaining in Certain Rooms in the

   Capitol Building in violation of 40 U.S.C. § 5104(e)(2)(C); and Disorderly Conduct in a

   Capitol Building in violation of 40 U.S.C. § 5104(e)(2)(D). See ECF No. 9.

5. On March 3, 2021, Mr. Marquez was arraigned on the indictment and entered a plea of

   not guilty to all counts. A status conference was then set for May 5, 2021 at 10:30 a.m.

   See Minute Entry.

6. However, as the Court is well aware, the discovery involved in the January 6, 2021

   Capitol cases is voluminous. As such, Assistant United States Attorney, Jeffrey Nestler,

   was only recently able to provide undersigned counsel with preliminary discovery.

7. Undersigned counsel has not yet had a chance to review this discovery which she

   understands includes social media data, cell phone extraction data, as well as custodial

   interview files. Accordingly, Mr. Marquez has also not had a chance to review and

   confer with undersigned about these materials.

8. Additionally, the parties have begun preliminary negotiations about a pre-trial

   disposition, but need additional time to work through options and approvals.

9. Accordingly, the parties now jointly move this Court to continue the status conference,

   currently scheduled for May 5, 2021, for a period of 60 days. Such a continuance will

   allow for the continued provision and review of discovery, as well as allow the parties to

   continue discussions regarding a possible resolution of this matter short of trial.

10. The parties have discussed that July 7, 8, or 9, would be agreeable dates if the Court’s

   schedule will allow.



                                             2
          Case 1:21-cr-00136-RC Document 15 Filed 04/30/21 Page 3 of 3




   11. The parties also request that time be excluded from calculation, pursuant to the Speedy

       Trial Act, 18 U.S.C. § 3161, until the date of the continued status conference in this

       matter. The parties submit that a continuance of approximately 60 days is warranted and

       that an order excluding time would best serve the interests and ends of justice and

       outweigh the interests of the public and defendant in a speedy trial.



   WHEREFORE, Mr. Marquez asks in conjunction with the United States, that this Honorable

Court continue the Status Conference currently scheduled for May 5, 2021 at 10:30 a.m. for a

period of 60 days, and toll time under the Speedy Trial Act until the new hearing date.



                                             Respectfully submitted,

                                             A.J. KRAMER
                                             FEDERAL PUBLIC DEFENDER

                                             ____________/s/______________
                                             CARA HALVERSON
                                             Assistant Federal Public Defender
                                             625 Indiana Ave. NW, Ste. 550
                                             Washington, D.C. 20004
                                             (202) 208-7500
                                             Cara_halverson@fd.org


                                             CHANNING D. PHILLIPS,
                                             ACTING UNITED STATES ATTORNEY

                                             ___________/s/_______________
                                             JEFFREY S. NESTLER
                                             Assistant United States Attorney
                                             555 Fourth Street NW,
                                             Washington, DC 20530
                                             202-252-7277
                                             Jeffrey.Nestler@usdoj.gov




                                                3
